MEMORANDUM OF DECISION.
Plaintiff appeals from a judgment of the Superior Court, Hancock County, denying plaintiff’s Rule 80 B appeal from a decision of the Zoning Board of Appeals of Lucerne-In-Maine Village Corporation. The Zoning Board of Appeals found that Vaxney’s addition of a deck to the front of his cottage, constructed in the summer of 1983 without a permit, was in violation of the Lucerne-In-Maine zoning ordinance. The Board did grant Varney a variance for a landing extending from the front door of the cottage, a walkway and stairs.
Upon review of the record of the proceedings before the Zoning Board of Appeals, we determine that the Board did not commit any error of law, that its findings of fact are supported by substantial evidence, and that it did not act capriciously or arbitrarily.
The entry must be:
Judgment affirmed.
All concurring.